[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Richmond, Slip Opinion No. 2022-Ohio-3169.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-3169
                         IN RE APPLICATION OF RICHMOND.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as In re Application of Richmond, Slip Opinion No.
                                    2022-Ohio-3169.]
Attorneys—Character and fitness—Applications to register as a candidate for
        admission to the practice of law in Ohio and as a candidate to take the Ohio
        bar exam—Applicant failed to establish present character, fitness, and
        moral qualifications by clear and convincing evidence—Applications
        disapproved—Applicant permitted to reapply to register as a candidate for
        admission to the practice of law in March 2025.
   (No. 2022-0338—Submitted June 14, 2022—Decided September 13, 2022.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 811.
                              _______________________
                            SUPREME COURT OF OHIO




        Per Curiam.
        {¶ 1} Applicant, ReeJade Jenice-Diamon Richmond, of Westerville, Ohio,
is a 2012 graduate of Western Michigan University Thomas M. Cooley Law
School. Richmond applied to register as a candidate for admission to the Ohio bar
and to take the July 2021 bar exam.
        {¶ 2} Two members of the Columbus Bar Association Admissions
Committee interviewed Richmond in June 2021, and the committee issued
provisional and final reports recommending that her character and fitness be
approved. The Board of Commissioners on Character and Fitness, however,
invoked its authority, sua sponte, to investigate her character, fitness, and moral
qualifications. See Gov.Bar R. I(12)(B)(2)(e). That investigation focused primarily
on Richmond’s dishonesty while in law school and her unauthorized practice of
law in Michigan.
        {¶ 3} After a three-member panel of the board conducted a hearing, the
board issued a report recommending that Richmond’s applications be disapproved
and that she be permitted to reapply to register as a candidate for admission to the
practice of law in Ohio no earlier than March 2025. No objections have been filed.
For the reasons that follow, we adopt the board’s recommendations.
                                       Facts
        {¶ 4} In February 2012, Richmond sat for and failed the Texas bar exam.
Subsequently, while enrolled in an LL.M. program at Cooley Law School,
Richmond and other students in her class were discussing whether they had passed
the bar and Richmond falsely stated that she had passed the Texas bar exam. One
of the students later discovered that that was not true and reported Richmond to the
dean.
        {¶ 5} When questioned by the dean, Richmond continued to falsely
represent that she had passed the Texas bar exam. The dean then instructed
Richmond to obtain letters from people who could verify her claim that she had




                                         2
                                January Term, 2022




passed the Texas bar exam. Richmond submitted letters that were purportedly
written and signed by a Texas judge and by a Michigan attorney for whom she had
worked during law school. However, an investigation revealed that Richmond had
forged the letters. She was expelled from the LL.M. program in February 2013 for
violating the school’s honor code.
       {¶ 6} At her character-and-fitness hearing, Richmond testified that after her
expulsion, she started learning more about business structures and leadership.
Around 2014, she started two Michigan corporations—the nonprofit “Leadership
for Women” and the for-profit “Search for Her Existence.” At first, Richmond
focused on her nonprofit corporation, lining up sponsors and scheduling events to
offer information and leadership training to minority women. She operated the
nonprofit until 2017, when her declining health required her to scale back. Around
that time, Richmond obtained a master’s degree in organizational leadership from
South University in Savannah, Georgia.
       {¶ 7} Richmond testified that her focus then shifted to Search for Her
Existence, which she described as a “business consulting firm.” The company’s
website described Richmond as a “legal strategist.” The accompanying text was
deceptively written to strongly suggest—without actually stating—that Richmond
was a licensed attorney. In fact, at her character-and-fitness hearing, Richmond
more or less conceded that by holding herself out as a “legal strategist,” she was
inviting people to believe that she was, in fact, a licensed attorney.
       {¶ 8} Through Search for Her Existence, Richmond accepted speaking
engagements promoting a book that she had written about business formation and
social-media plans for businesses. Richmond testified that she had obtained form
contracts dealing with incorporation and copyright matters from an attorney and
had then sold them to clients along with a series of how-to videos on the Search for
Her Existence website.




                                          3
                              SUPREME COURT OF OHIO




        {¶ 9} On at least four occasions in 2019, Richmond held herself out as a
licensed attorney and/or provided legal services to people. For example, she helped
a friend and someone she had met at a speaking engagement obtain copyrights for
books they had written. She also helped another friend obtain a copyright for the
content of a training course that the friend had developed. In addition, Richmond
testified that she had negotiated terms of employment for a third friend and
represented her in a related mediation. When asked to explain what she meant by
negotiating her friend’s terms of employment, Richmond stated that she had sent
out a cease-and-desist letter on behalf of the friend and later represented that friend
in a mediation related to that letter and that in each of those instances, she had held
herself out as an attorney. Richmond testified that she had attempted to get an
opinion from the Michigan Bar Association regarding her activities but that her
request had been denied because she was not a member of the bar and no complaint
had been filed against her.
        {¶ 10} Later in 2019, Richmond’s activities came to the attention of the
Michigan Bar Association, which investigated her for engaging in the unauthorized
practice of law. On January 10, 2020, Richmond signed an affidavit stating that
she understood that holding herself out as being authorized to practice law in
Michigan, preparing legal documents, and giving legal advice or assistance to any
person regarding any legal matter when she was not licensed to do so constituted
the unauthorized practice of law. She further averred that she would no longer
engage in any of those activities unless and until she was admitted to practice in
that state.
        {¶ 11} In June 2020, just six months after signing that affidavit, Richmond
engaged in another act of the unauthorized practice of law by filing a trademark
application on behalf of another friend. She testified that she had known at the time
that her conduct was wrong but explained that she had done it anyway because she
had wanted to feel useful (she said she had been feeling useless because she




                                          4
                                 January Term, 2022




“couldn’t do anything because of dialysis and having a special needs child”) and
she had wanted to help her friend, who could not afford to hire an attorney. Later
in June 2020, Richmond notified the Michigan Bar Association that she had once
again engaged in the unauthorized practice of law. In May 2021, she signed a
stipulated order permanently enjoining her from engaging in the unauthorized
practice of law in Michigan.
          {¶ 12} During her character-and-fitness hearing, Richmond stated that she
had been a disappointment to herself and others. She testified that she could not
promise that she would never make a mistake again. She then said, “What I can
say is that when I do make a mistake I will always hold myself accountable and
deal with the consequences of my actions.” Although Richmond was quick to state
that she knows what she did was wrong, the board found that she showed little
remorse for her actions, other than conceding that her behavior could have harmed
others.
          {¶ 13} The board found that from the time she graduated from law school
in 2012 until mid-2021, Richmond conducted herself “in a manner that exemplifies
the opposite of character and fitness to practice law.” She lied to her husband, her
family, and her friends, telling them that she had passed the Texas bar exam. When
confronted with her lies, she lied to the dean of Cooley Law School, and she
submitted forged documents in response to the resulting honor-code investigation,
which led to her expulsion from the LL.M. program. She then engaged in the
unauthorized practice of law in Michigan—and continued to engage in the
unauthorized practice after executing an affidavit acknowledging her wrongdoing
and agreeing to stop.
          {¶ 14} On these facts, the board found that Richmond had failed to
demonstrate that she currently possesses the character and fitness to practice law in
Ohio. Given that she engaged in the unauthorized practice of law as recently as
June 2021, the board recommended that she be prohibited from reapplying to




                                          5
                              SUPREME COURT OF OHIO




register as a candidate for admission to the practice of law in Ohio until March
2025.
                                     Disposition
        {¶ 15} An applicant for admission to the bar bears the burden of proving by
clear and convincing evidence that the applicant possesses the requisite character,
fitness, and moral qualifications for admission to the practice of law in Ohio.
Gov.Bar R. I(13)(D)(1). An applicant may be approved for admission if the
applicant satisfies the essential eligibility requirements for the practice of law as
defined by the board and demonstrates that the applicant’s record of conduct
justifies the trust of clients, adversaries, courts, and others. Gov.Bar R. I(13)(D)(3).
        {¶ 16} A record that manifests a significant deficiency in the honesty,
trustworthiness, diligence, or reliability of an applicant may constitute grounds for
disapproval. Gov.Bar R. I(13)(D)(3). The factors to be considered in making a
recommendation as to an applicant’s character, fitness, and moral qualifications
include whether the applicant has (1) committed an act constituting the
unauthorized practice of law, (2) violated the honor code of the applicant’s law
school or engaged in any other act of academic misconduct, (3) engaged in a pattern
of disregard of the laws of this or any other state. See Gov.Bar R. I(13)(D)(3)(c),
(d), and (f).
        {¶ 17} Given Richmond’s dishonesty in response to Cooley Law School’s
honor-code investigation, the recency of her unauthorized practice of law, and her
knowing and unrepentant decision to continue engaging in the unauthorized
practice of law after assuring the Michigan Bar Association that she would cease
such conduct, we accept the board’s finding that Richmond has failed to
demonstrate her current character and fitness to practice law in Ohio.
        {¶ 18} Accordingly, we deny Richmond’s pending applications but permit
her to reapply to register as a candidate for admission to the practice of law in Ohio
in March 2025.




                                           6
                             January Term, 2022




                                                        Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                             _________________
       ReeJade Jenice-Diamon Richmond, pro se.
       Schmidt Law, L.L.C., and Katarina V. Schmidt; and Bloomfield & Kempf,
L.L.C., and Orsolya Hamar-Hilt, for the Columbus Bar Association.
                             _________________




                                      7